OPINION
By THE COURT:
This is a law appeal from the judgment of the Common Pleas Court of Clark County.
*350Plaintiff brought an action for damages for a breach of a contract of purchase of real property. The defendant pleaded plaintiff’s inability to convey, free of encumbrances, as the contract provided. The reply was a general denial.
At the close of all of the evidence the court directed a verdict for the plaintiff. The action of the court in directing the verdict is the sole assignment of error.
This matter is presented to the Court without a bill of exceptions. Appellant contends that the error is shown in the transcript of the pleadings and judgment entry. In the pleadings an issue of fact is made on the question of easement. The judgment entry is general and not specific. A bill would be required to exemplify the error of which appellant complains.
In Vol. 3, O. Jur. 2d, page 348, Section 442, it is stated:
“Inasmuch as it has been generally held that an appellate court will not reverse a judgment of the trial court for error in directing or refusing to direct a verdict for either party unless it affirmatively appears from the bill of exceptions that it contains all of the evidence offered in the trial court, the statement seems justified that a reviewing court will not ordinarily consider alleged error in directing or refusing to direct a verdict unless all of the evidence offered in the trial court is in the bill of exceptions.”
See also Vol. 3, O. Jur. 2d, pages 314, 323, Sections 406, 416, and §2321.05 R. C.
The judgment will be affirmed.
WISEMAN, PJ, MILLER and HORNBECK, JJ, concur.